[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
In this action seeking a dissolution of a limited liability corporation, the defendant Twelve Riverton Road, LLC ("LLC") was defaulted for failure to appear on October 22, 2002. The defendant Roxann Lovell was defaulted for failure to plead on November 19, 2002.
The case appeared on the hearing in damages list on January 21, 2003 at which time the plaintiff chose to proceed only on count one. She submitted an affidavit, in support of her request. The court heard from the defendant Roxann Lovell.
Based upon the affidavit and applicable law, the court finds the following:
1. The plaintiff and individual defendant are the sole members of the LLC, each holding a 50% membership interest.
2. The sole asset of the LLC is commercial property at 12 Riverton Road, Riverton, Connecticut.
3. The two members are not in agreement regarding the sole asset.
4. The business of the LLC can no longer be carried out in a practicable way.
A judgment dissolving the LLC may enter and the court appoints Frank Cafiro of Winsted, Connecticut to wind up the business and affairs of the LLC by selling the sole asset pursuant to General Statute § 34-208 (b) and by distributing the proceeds from the sole asset pursuant to General Statutes § 34-210.
DiPentima, J. CT Page 1600